TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00391-CR
                                      NO. 03-05-00392-CR



                                Domingo Estrada, Appellant

                                               v.

                                 The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
      NOS. 29204 & 31343, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Domingo Estrada appeared with counsel at a hearing ordered by this Court

and announced that he no longer desires to prosecute these appeals. See Tex. R. App. P. 38.8(b),

42.2(a). The appeals are dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: February 3, 2006

Do Not Publish